Citation Nr: 0947278	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-38 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
February 1991.

This matter is on appeal from an April 2007 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's 
claim.  

Initially, the Board notes that there are outstanding VA 
outpatient treatment records for the period October 2007 to 
the present.  The RO should associate such records with the 
claims folder.

Service connection is in effect for mood disorder with 
depressive features and anxiety, degenerative disc disease of 
the lumbar spine, radiculopathy of the bilateral lower 
extremities.  The Veteran's most recent VA examination in 
July 2009 did not provide an opinion as to whether the 
Veteran's service-connected disabilities have rendered him 
unemployable.  Moreover, when conducting the July 2009 
examination, the examiner did not have the claims file 
available for review.  The Board determines that a new 
examination is necessary in order to ascertain the extent his 
service-connected disabilities have on his employability.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain VA clinical 
records from the VA Medical Center in 
Murfreesboro, Tennessee, for the period 
from October 2007 to the present.

2. The RO should schedule the Veteran for 
a VA examination to determine the current 
severity of his service-connected 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on his 
ability to work.  The examiner should 
attempt to distinguish the impairment 
related to his service-connected 
disabilities, and other nonservice-
connected disabilities.  The examiner 
should provide supporting rationale for 
this opinion.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and provided opportunity to respond.  
Then, return the case to the Board for 
further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

